UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6330


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EUGENE ROSS COUSINS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.    Glen E. Conrad, Chief
District Judge.    (5:06-cr-00008-GEC-RSB-1; 5:09-cv-80169-GEC-
mfu)


Submitted:   August 29, 2013                 Decided: September 3, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eugene Ross Cousins, Appellant Pro Se.    Grayson A. Hoffman,
Assistant United States Attorney, Harrisonburg, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eugene       Ross      Cousins    seeks       to    appeal           the    district

court’s order treating his Fed. R. Civ. P. 60(b) motion as a

successive      28   U.S.C.A.       § 2255    (West       Supp.          2013)       motion,    and

dismissing it on that basis.                The order is not appealable unless

a     circuit     justice        or       judge      issues          a     certificate           of

appealability.        28 U.S.C. § 2253(c)(1)(B) (2006).                          A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies          this       standard       by         demonstrating             that

reasonable      jurists       would       find     that        the        district          court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief        on   procedural          grounds,          the         prisoner        must

demonstrate       both    that      the    dispositive         procedural              ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Cousins has not made the requisite showing.                                  Accordingly,

we deny a certificate of appealability and dismiss the appeal.

            Additionally,          we     construe    Cousins’            notice       of    appeal

and    informal      brief    as    an     application         to        file    a     second    or

                                             2
successive § 2255 motion.           United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003).           In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either:

     (1) newly discovered evidence that . . . would be
     sufficient to establish by clear and convincing
     evidence that no reasonable factfinder would have
     found the movant guilty of the offense; or

     (2) a new rule of constitutional law, made retroactive
     to cases on collateral review by the Supreme Court,
     that was previously unavailable.

28 U.S.C.A. § 2255(h) (West Supp. 2013).             Cousins’ claims do not

satisfy    either      of   these     criteria.           Therefore,     we   deny

authorization to file a successive § 2255 motion.                   We also deny

Cousins’ motion for appointment of counsel.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented      in   the   materials

before    this   court   and   argument     would   not    aid    the   decisional

process.



                                                                         DISMISSED




                                        3